DETAILED ACTION
Applicant’s response, filed 10 Feb. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-14 and 18 are cancelled.
Claim 30 is newly added.
Claims 1-6, 15-17, and 19-30 are pending.
Claims 1-6, 15-17, and 19-30 are rejected.
Claim 23 is objected to.

Claim Objections
The objection to claim 15 in the Office action mailed 23 Nov. 2021 has been withdrawn in view of claim amendments received 10 Feb. 2022.
Claim 23 is objected to because of the following informalities. This objection is newly recited.
Claim 23 recites “The system of claim 1, the memory further stores…”, which is a grammatical error and should recite “The system of claim 1, wherein the memory further stores…”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments regarding the claim objections at pg. 7, para. 2 have been fully considered, but they do not pertain to the newly cited objection set forth above.
	
Claim Interpretation
Claims 4, 16, and 20 recite “an associated maximum read percentage”. The maximum read percentage is discussed in Applicant’s specification at para. [0082]-[0083] and FIG. 2 to be the highest read frequency for a nucleotide out of the four nucleotides (A, G, T, C)  at the identified loci.
Claim 6 recites “…wherein the threshold is determined by a machine learning model”. Claim 1, from which claim 6 depends, recites “classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold”, but does not recite a step of determining the threshold. Therefore, the limitation of claim 6 is interpreted to define the process in which the threshold was previously determined, but a step of determining the threshold by a machine learning is not required within the metes and bounds of the claims. See MPEP 2113. I. 
Claims 22 and 24 recite “wherein the respective weight assigned to each locus is determined by a machine learning model”. Claims 1 and 19, from which claims 22 and 24 respectively depend (as discussed below in the rejection of claim 24 under 35 U.S.C. 112(b)), recite “…each locus of the thousands of loci having an assigned weight prior to receiving/generating the sequencing data”. Therefore, the limitations of claim 22 and 24 are interpreted to define the process in which the respective weights were previously determined, but a step of determining the respective weights by a machine learning is not required within the metes and bounds of the claims. See MPEP 2113. I. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 30 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 30 recites “…wherein each locus has at least 50 bases”. Applicant’s remarks at pg. 7, para. 1 of Applicant’s arguments that the amendments and new claims are supported by at least paragraphs [0025], [0026], and [0067] and FIG. 2 of Applicant’s specification. Paragraphs [0025]-[0026] of Applicant’s specification pertain to a nucleic acid sample analysis system that sequences a biological sample. Paragraph [0067] of Applicant’s specification discloses that between ten and several thousand loci may be identified, but does not mention a particular length associated with each loci. Last, FIG. 2 of Applicant’s specification discloses a number of reads supporting each base (T, A, C, or G) at 4 different SNP loci (i.e. a single base). Furthermore, nowhere else in Applicant’s specification are any particular lengths associated with locus disclosed, including that each locus has at least 50 base pairs. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…wherein each locus has at least 50 bases” recited in claim 30 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).


Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-6, 15-17, and 19-29 under 35 U.S.C. 112(b) in the Office action mailed 23 Nov. 2021 has been withdrawn in view of claim amendments received 10 Feb. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 24 recites “The system of claim 19, wherein…”. There is insufficient antecedent basis for this limitation in the claim because claim 19 does not recite a system, and instead recite “A non-transitory computer-readable storage medium….”. As such, it’s unclear what claim, claim 24 is intended to further limit. For purpose of examination, claim 24 is interpreted to depend from the system of claim 1.

Response to Arguments
Applicant’s arguments regarding 35 U.S.C. 112(b) pg. 7, para. 3 have been fully considered, but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 15-17, and 19-30
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 15, and 19 being representative) is directed to a system, method, and product. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identify thousands of loci in the sequencing data, each locus of the thousands of loci having an assigned weight prior to receiving the sequencing data;
evaluating the identified loci by identifying variations in the thousands of loci and calculating a weighted sum of the number of variations using the respective assigned weights; and
classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold.
Claims 15 and 19 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identifying/identify thousands of loci in the sequencing data, each locus of the thousands of loci having an assigned weight prior to receiving the sequencing data;
determining/determine allele read frequencies for the identified loci;
using/use the allele read frequencies for the identified loci to classify each locus of the thousands of loci as outlier loci or non-outlier loci, wherein at least one locus of the thousands of loci is classified as an outlier;
calculating/calculate a weighted sum of the number of outlier loci using the respective assigned weights; and
classifying/classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold.
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of identifying thousands of loci in the sequencing data involves selecting at least 2000 loci of the sequencing data, which can be practically performed in the mind by selecting 2000 positions.  Furthermore, evaluating the identified loci by identifying variations, as recited in claim 1, involves comparing the sequencing data to a reference sequence to identify sequences that differ between the two sequences, which amounts to a simple data comparison that can be practically performed in the mind, while determining allele read frequencies at each of the identified loci, as recited in claims 15 and 19, involves determining a fraction of reads corresponding to a particular allele divided by a total number of reads at that loci, which can be practically performed in the mind or with pen and paper. Using read frequencies to classify each locus as being an outlier loci or non-outlier loci, as recited in claims 15 and 19, involves analyzing the read frequencies to determine if they are different than allele frequencies for a heterozygous or homozygous loci (e.g. if it deviates from 0, 0.5, or 1), which amounts to a mere analysis of data. 
The steps of calculating a weighted sum of the variations using the respective assigned weights in claim 1, determining/determine allele read frequencies for the identified loci in claims 15 and 19, and calculating a weighted sum of the number of outlier loci using the respective assigned weights in claims 15 and 19 further recite a mathematical concept. Calculating weighted sum requires performing the addition of weighted variables and thus require performing mathematical calculations. Similarly determining allele read frequencies requires dividing the read counts for a particular allele by the total number of read counts at that locus, which amounts to a textual equivalent to performing mathematical calculations. Therefore, these limitations recite a mathematical concept. See MPEP 2106.04(a)(2) I.
Dependent claims 2-5, 16-17, 20-21, 23, and 25-30 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of identifying allele read frequencies of the identified loci. Dependent claim 3 further recites the mental process of analysis of the allele read frequencies to include single nucleotide polymorphisms. Dependent claim 4 further recites the mental process of determining an associated maximum read percentage for each of the identified loci. Dependent claim 5 further recites the mental process of comparing the associated maximum read percentage for each locus to an outlier condition and classifying each locus as an outlier responsive to the associated maximum read percentage satisfying the outlier condition. Dependent claim 16 further recites the mental process of classifying each of the identified loci as outlier loci based on an associated maximum read percentage. Dependent claim [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-6, 16-17, and 20-30 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19 include:
a processor; and memory (claim 1);
a non-transitory computer-readable storage medium (claim 19); and
receiving sequencing data from massively parallel sequencing for a nucleic acid sample (claim 1)
The additional elements of a processor, memory, non-transitory computer-readable storage medium, and receiving data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.
The additional elements of claims 1, 15, and 19 further include:
a sequencer configured to generate sequencing data for a nucleic acid sample using massively parallel sequencing (claim 1); 
receiving [generating] sequencing data for a nucleic acid sample using massively parallel sequencing (claim 15); and
generate sequencing data for a nucleic acid sample using massively parallel sequencing (claim 19).
The additional elements of a sequencer and generating sequencing data only serves to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-6, 15-17, and 19-30 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-6, 16-17, and 20-29 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19 include:
a processor; and memory (claim 1);
a non-transitory computer-readable storage medium (claim 19); and
receiving sequencing data from massively parallel sequencing for a nucleic acid sample  (claim 1);
The additional elements of a processor, memory, non-transitory computer-readable storage medium, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
The additional elements of claims 1, 15, and 19 further include:
a sequencer configured to generate sequencing data for a nucleic acid sample using massively parallel sequencing (claim 1); 
receiving [generating] sequencing data for a nucleic acid sample using massively parallel sequencing (claim 15); and
generate sequencing data for a nucleic acid sample using massively parallel sequencing (claim 19).
A sequencer configured to generate massively parallel sequencing data of a nucleic acid sample and generating the sequencing data is well-understood, routine and conventional. This position is supported by Tucker et al. (Massively Parallel Sequencing: The Next Big Thing in Genetic Medicine, 2009, The American Journal of Human Genetics, 85, pg. 142-154; previously cited). Tucker et al. reviews massively parallel sequencing (Abstract), including several commercially available massively parallel sequencing platforms that generate sequencing data of DNA (pg. 142, col. 2, para. 5 to pg. 143, col. 2, para. 2).  Tucker et al. further shows the sequencing instruments include costs associated with software and data transfer and storage (pg. 145, col. 2, para. 2), such that a sequencer is used in conjunction with a computer system.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 10 Feb. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks the claims cannot conceivably be performed in the human mind or with pen and paper because the claims recite a process performed as a part of gene sequencing, which is not a process performed via pen and paper (Applicant’s remarks at pg. 8, para. 2). 
This argument is not persuasive. While, claim 1 involves a sequencer configured to generate sequencing data and claims 15 and 19 recite  generating sequencing data, these claim limitations are not identified as part of the abstract idea, and instead are considered as additional elements of the claims in the above analysis. Furthermore, the mere physical or tangible implementation of an exception does not guarantee eligibility. See Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps); therefore, simply because the claims include the additional elements of generating sequencing data and a sequencer does not preclude the rest of the claim from reciting an abstract idea. In this case, the steps of identifying, evaluating, and classifying of claim 1 and the steps of identifying, determining, classifying, calculating, and classifying of claim 15 involve an analysis of the sequencing data (e.g. a mental process) that occurs after the sequences have been generated by sequencing. For example, claim 1 recites the steps of identifying , evaluating, and classifying are executed by a processor after receiving the sequencing data of the nucleic acid sample (e.g. after the sequencing data is generated by the sequencer). Similarly, claims 15 and 19 involve identifying thousands of loci in the sequencing data after the step of generating sequencing data using sequencing, which can be performed by reading the already sequenced data to identify particular loci and thus recites a mental process. That is, there is nothing in the claims that require that the above analyses in claims 1, 15, and 19 are performed as part of the sequencing process, rather than after the sequencing data as already been generated. Furthermore, the claims also recite “calculating/calculate a weighted sum…”, which recites a mathematical concept; whether a mathematical concept can be practically performed in the mind is not considered when determining if a claim recites the mathematical concept grouping of abstract ideas.

Applicant remarks the claims include identifying, evaluating, and classifying at least thousands of loci from the nucleic acid sample, and one of ordinary skill in the understand that there can be 
This argument is not persuasive. The number of bases within a locus and the number of reads supporting a base call at a locus are not the same entity. For example, Applicant’s specification at para. [0030]-[0031] and FIG. 2 discloses allele read frequency data for single nucleotide polymorphisms (SNPs) loci, including a number of reads for the SNP each nucleotide appears. The locus of a single nucleotide polymorphism necessarily represents a single position within the genome (i.e. the locus has a length of one base), and thus analyzing the allele frequency of such a locus, as recited in claims 15 and 19 (or evaluating the identified loci in claims 1-2), involves counting a number of reads supporting a particular base (i.e. T, C, C, or G) at that single position and then dividing by a total number of reads at that position. One of ordinary skill in the art would be able to count to anywhere from 1 to several 100 (e.g. counting the number of reads) for each of the four types of bases, perform addition to determine a total number of reads, and then divide the base-specific count with the total count. Furthermore, performing the above analysis for each of a thousand loci does not increase the complexity of the analysis required, and instead only requires repeating the same analysis for each loci. Thus performing the analysis for each of a thousand loci can be practically performed in the mind. It is further noted that the limitation of determining allele frequencies for the identified loci, recited in claims 15 and 19, also recites a mathematical concept; therefore, even if the limitation could not be practically performed in the mind, it would still recite an abstract idea. The subsequent step of classifying each loci requires performing analyzing each of the determined allele frequencies to determine whether it is an 

Applicant remarks the Office cited Genetic Technologies Ltd. V. Merial LLC in support of an argument that implementation of an exception does not guarantee eligibility, but the present claims have important differences with the claims at issue in Genetic Technologies because the issue in Genetic Technologies was that the claims were too broad, only reciting analysis of the amplified DNA to detect an allele and does not limit its scope to methods of detecting any particular alleles linked to any particular non-coding sequences, while in contrast, the present claims recite specific elements used for a specific purpose, i.e., to correctly identify contamination of a sequence introduced via massively parallel sequencing (Applicant’s remarks at pg. 8, para. 4 to pg. 9, para. 1).
This argument is not persuasive. Genetic Technologies Ltd. v. Merial LLC was cited in the previous Office action, and is cited above, in response to Applicant’s arguments that because the claims recite a process performed as part of gene sequencing, the claims cannot conceivably be performed in the human mind or with pen and paper. Furthermore, whether the claim recites specific elements for a specific purpose, alone, is not a relevant consideration in the Alice/Mayo test used to determine whether a claim is directed to an abstract idea without significantly more; for example, a claim reciting specific elements that each recite a mental process for a specific purpose that also is a mental process (e.g. determining contamination is present) would not be sufficient to overcome a rejection under 35 U.S.C. 101. Thus, even though the claims recite specific elements, including both abstract ideas and additional elements, for the purpose of identifying contamination, the claims are still directed to an abstract idea without significantly for the reasons discussed in the above rejection using the Alice/Mayo test. See MPEP 2106.04.

Applicant remarks the claims are directed to an improved nucleic acid sequencing system because the specification explains that loci that are more likely to indicate contamination rather than errors in the sequencing data may be given higher weighting values, and thus disclosed systems may be more robust to sequencing data that includes errors due to sequencing/alignment errors (Applicant’s remarks at pg. 9, para. 2 to pg. 10, para. 1). Applicant further remarks that the sequencing itself is only a first part of the system and just does not gather data, but creates the problem solved by the remaining steps, and that Applicant’s specification identifies an error in current massively parallel sequencing and provides a solution to that problem as part of a system, providing an improvement to the sequencing system, which introduces the problem solved by the remaining steps (Applicant’s remarks at pg. 10, para. 2). Applicant further remarks the Office provides no rationale for the allegation that such an improvement is not an improvement to the overall technical field of DNS sequencing (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. The argument is not commensurate with the scope of the claims because the claims 1, 15, and 19 recite “classify/classifying the sequencing data as contaminated based on a comparison of the weighted sum to a threshold”. Nothing in the claims suggest the claims are directed to identifying sequencing errors introduced during the physical sequencing of a nucleic acid sample. As disclosed in Applicant’s specification at para. [0004], the claims generally are directed to a method of detecting contamination within a nucleic acid sample (e.g. if a sample is contaminated with DNA from multiple individuals), which occurs prior to sequencing the sample. Thus, the claims do not involve detecting “errors” in current massively parallel sequencing, but instead detect contamination originally present in a sample prior to sequencing.
Furthermore, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. Furthermore, an improvement in the abstract idea itself (e.g. a recited fundamental 

Applicant remarks that the Office fails to properly consider the elements of each claim both individually and as an ordered combination to determine whether the additional elements transform the nature of the claim into a patent-eligible application, because the Office only analyzes what is alleged to be the additional elements of the sequencer and sequenced data, quoting the previous Office action saying “several additional elements were identified and analyzed to determine if the additional elements, either alone in combination amount to significantly more”, but does not consider the combination of that data (with its errors) and the additional steps, which identify the errors (Applicant’s remarks at pg. 10, para. 3). Applicant further remarks the additional steps of evaluating the multiple loci to identify variants and generating a weighted sum of outlier loci to identify contamination solves a specific problem with massively parallel sequencing identified in the specification, and that it is not just the capabilities of a computer that can constitute an improvement to technology (Applicant’s remarks at pg. 11, para. 1).

This argument is not persuasive. First, regarding Applicant’s remarks that the Office only analyzes what is alleged to be the additional elements of the sequencer and sequencing data, and the specific citation, this was regarding the analysis of the additional elements under Step 2B of the analysis. Under step 2B of the analysis, whether claim recites additional elements that amount to significantly more than the recited judicial is considered. See MPEP 2106.05. However, the limitations that are part of the abstract idea (e.g. evaluating, generating a weighted sum) are not considered under Step 2B. 
Whether the claims improve sequencing technology based on the combination of the additional elements of the sequencer and sequenced data with the abstract idea of evaluating loci and generating a weighted sum is considered under step 2A, Prong 2 of the analysis, and not under Step 2B. The claims are not directed to an improvement to sequencing technology for the reasons discussed above. That is, the judicial exception alone cannot provide the improvement, and an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a). In this case, classifying a sample as contaminated by analyzing generated sequencing data by evaluating multiple loci and determining a weighted sum occurs downstream of sequencing the sample and does not affect how the sequencing is performed; therefore, considering the additional elements of the generating/receiving sequencing data in combination with the judicial exception, the alleged improvement is not reflected in the additional element of generating or receiving sequencing data. Thus, the alleged improvement of detecting contamination of sample based on an analysis of sequencing data would amount to an improved abstract idea, which is not an improvement to technology, including sequencing technology.

Conclusion
No claims are allowed.
Claims 1-6, 15-17, and 19-29 are free of the art for the reasons discussed in the Office action mailed 23 Nov. 2201.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLIVIA M. WISE/Primary Examiner, Art Unit 1631